United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1435
Issued: February 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2007 appellant, through counsel, filed a timely appeal from a decision of the
Office of Workers’ Compensation Programs’ hearing representative dated October 27, 2006,
which affirmed the May 11, 2006 denial of his claim for consequential injuries. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained consequential injuries of
lumbar strain and abnormal gait due to the accepted December 17, 1980 employment injury.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated January 17,
2006, the Board set aside a May 11, 2005 hearing representative’s decision.1 The Office hearing
representative denied appellant’s request to expand his claim to include the injuries of abnormal
1

Docket No. 05-1283 (issued January 17, 2006).

gait and lumbar strain and denied his request for authorization for a magnetic resonance imaging
(MRI) scan. The Board found that the reports by Dr. Randy M. Rosenberg, a treating Boardcertified neurologist, and Dr. Michael J. Rosner, a treating Board-certified internist, supported
that appellant sustained consequential gait and back problems sustained in falls due to left leg
instability causally related to the December 17, 1980 employment-related injury. While the
reports were not sufficient to meet appellant’s burden of proof to establish his claim, they were
sufficient to require the Office to further develop the medical evidence. The law and the facts of
the case as set forth in the Board’s prior decision are hereby incorporated by reference.2
In an April 28, 2003 report, Dr. Rosenberg concluded that appellant’s left leg and back
pain were employment related. He stated that appellant “has more than one source of pain and
disability effecting his left leg” which includes “both local musculoskeletal factors related to
orthopedic disease plus a more proximal radiculopathy.” Dr. Rosenberg noted that “a
disturbance of nerve root supply proximally will often provoke symptoms that seem mostly focal
in the leg.”
On a July 8, 2003 Dr. Rosenberg noted that appellant continued to have left knee pain
and would shift his balance to the right in order to relieve the weight on his painful left leg,
sometimes resulting in a fall. With regard to appellant’s gait, he noted it was “obviously antalgic
and he favors the left leg.” Appellant compensated for his gait with a cane.
In a September 30, 2003 report, Dr. Rosenberg noted that appellant recently had serious
falls down a flight of steps, which he attributed to sudden flares of pain that prompted him to
lose balance. Appellant related increased left leg and low back pain. On December 23, 2003
Dr. Rosenberg diagnosed antalgic gain, pain in the left leg and a tendency to favor his right side.
A physical examination revealed “mild weakness of the extensor hallucis longus on the left” and
“[r]eflexes were +1-2 at the knees, trace at the ankles and both toes were down going.”
On April 8, 2004 Dr. Rosenberg noted that appellant continued to have leg pain and
episodic falling. Physical and neurological examinations revealed an antalgic gait, left knee
trace reflexes and both toes were down going.
The Office referred appellant to Dr. Kevin Hanley, a Board-certified orthopedic surgeon,
for a second opinion on whether appellant’s abnormal gait and lumbar strain were consequential
injuries of his December 17, 1980 employment injury. In a report dated February 27, 2006,
Dr. Hanley diagnosed left knee degenerative arthritis. Physical examination revealed good range
of motion and stability of the left leg. Appellant could bend up to 80 degrees and had no
neurologic compromise findings. An MRI scan demonstrated shows a tiny L5-S1 right lateral
herniated disc, which did not appear to be impinging on the spine and did not represent a
clinically significant finding. Dr. Hanley found that appellant did not develop a lumbar
2

Appellant, then a 32-year-old mail carrier, sustained a traumatic injury on December 17, 1980 to his left knee
when he slipped on some ice. The Office accepted the claim for left knee torn meniscus, left knee degenerative joint
disease and authorized left knee arthroscopic surgery, which was performed on February 11, 1999. A total left knee
replacement was performed on April 29, 1999. Appellant’s claim was expanded on May 13, 2002 to include the
condition of pain disorder associated with psychological factors and a generalized medical condition. The Office
accepted his claims for recurrences of disability and intermittent periods of disability from 1981 to 2001. The Office
placed appellant on the periodic rolls effective December 30, 2001.

2

condition or abnormal gait as a result of his accepted injury. He stated that appellant “has had
some falls, but the knee does not give way.” It could not be concluded that appellant’s altered
gait caused his falls. Dr. Hanley stated that the physical examination showed “there is no reason
to consider altered gait as a cause of his occasional low back pain.” He found that appellant’s
low back was not very symptomatic and that his symptoms continued to stem from his knee
problems and involved the medial aspect of the knee down the leg. Dr. Hanley opined that
appellant had not aggravated any preexisting back condition and found no evidence of a material
change in the back as a consequence of the employment injury.
By decision dated May 11, 2006, the Office denied appellant’s claim, finding that he did
not sustain a lumbar strain or abnormal gait due to his accepted injury.
In a letter dated May 15, 2006, appellant’s counsel requested a review of the written
record by an Office hearing representative.
On June 28, 2006 Dr. Rosenberg reported that appellant attributed his fall down a flight
of the stairs to “the sudden onset of blindly intense pain that literally throws him off his balance.”
Physical examination revealed a familiar antalgic gait, L5 left lower mild weakness and the
bilateral lower extremity absence of deep tendon reflexes. As to appellant’s lumbar condition,
Dr. Rosenberg noted that “the disease is persistent and a consistent source of disability and
generating local, as well as referred pain.” He reported that “[t]he absence of any overt
neurologic deficit today is not indication of the absence of disease in general and it would be
unfortunate if at any time the patient’s pains are underestimated.”
By decision dated October 27, 2006, the Office hearing representative affirmed the
May 11, 2006 decision.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.3
In discussing how far the range of compensable consequences is carried, once the primary injury
is causally connected with the employment, Professor Larson states:
“Thus, it is accepted that, once the work-connected character of any condition is
established, the subsequent progression of that condition remains compensable so
long as the worsening is not shown to have been produced by an independent
nonindustrial cause.”4

3

Larson, The Law of Workers’ Compensation § 10.00 (2007); see also John R. Knox, 42 ECAB 193 (1990).

4

Larson, supra note 3 at 10.02 (2003); see also Kathy A. Kelley, 55 ECAB 206 (2004); Stuart K. Stanton,
40 ECAB 859 (1989); Robert R. Harrison, 14 ECAB 29 (1962).

3

Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
if there is disagreement between the physician making the examination for the United States and
the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.5 When there are opposing reports of virtually equal weight and rationale, the case
must be referred to an impartial medical specialist, pursuant to section 8123(a) of the Act, to
resolve the conflict in the medical evidence.6
ANALYSIS
The Office accepted the conditions of left knee torn meniscus, left knee degenerative
joint disease, left knee degenerative joint disease pain disorder associated with psychological
factors and a generalized medical condition. The question on appeal is whether appellant
sustained consequential injuries of lumbar strain and abnormal gait due to the accepted
December 17, 1980 employment injury.
Dr. Rosenberg opined that appellant’s left leg and back pain were related to his accepted
injury. He described appellant as losing his balance and falling as a result of sudden intense left
leg pain. On July 8, 2004 Dr. Rosenberg noted that appellant continued to experience left knee
pain, which could flare unexpectedly and that appellant shifted his balance to the right knee to
relieve pain. This sometimes resulted in a fall. Dr. Rosenberg noted that appellant’s gait was
“obviously antalgic and he favors the left leg” and used a cane. On June 28, 2006 he reiterated
his findings of an antalgic gait, L5 left lower mild weakness and the bilateral lower extremity
absence of deep tendon reflexes. Dr. Rosenberg also noted that appellant had recently fallen
down a flight of stairs, which he attributed to severe left leg pain which caused him to lose his
balance.
Dr. Hanley, an Office referral physician, reviewed the medical evidence and statement of
accepted facts and performed a physical examination. He provided a report concerning
appellant’s medical history and diagnosed left knee degenerative arthritis. Dr. Hanley concluded
that appellant’s abnormal gait and lumbar conditions were not consequential to the accepted
work-related left knee injury. He stated that appellant’s gait was not the cause of his occasioned
back pain.
The Board finds a conflict in the medical opinion between Dr. Rosenberg and
Dr. Hanley.7 Dr. Rosenberg found that appellant’s lumbar and abnormal gait conditions were
consequential injuries arising from his accepted left leg condition. Dr. Hanley opined that
appellant did not have an abnormal gait and his lumbar condition was unrelated to his
employment injury. The Board will remand the case to the Office for appropriate development
of the medical record to determine whether appellant sustained an abnormal gait and lumbar
condition as a consequence of his accepted employment-related left knee injury. On remand, the
5

5 U.S.C. § 8123(a); R.C., 58 ECAB ___ (Docket No. 06-1676, issued December 26, 2006); Darlene R.
Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).
6

M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007).

7

Bryan O. Crane, 56 ECAB 713 (2005).

4

Office should prepare a statement of accepted facts and a list of questions and refer appellant to
an appropriate Board-certified physician for an impairment medical opinion. Following this and
any other further development as deemed necessary, the Office shall issue an appropriate
decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for a decision due to an unresolved
conflict in the medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated October 27, 2006 is set aside and the case
remanded for further proceeding consistent with the above opinion.
Issued: February 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

